LOUIS H. POLLAK, District Judge,
concurring.
I join the court’s judgment and its trenchant opinion.
For the reasons set forth in the court’s opinion in careful detail, remand is called for. On remand, as the opinion states (pages 189-190), “[i]f the [district] court ... concludes that Lacey would have access in British Columbia to sufficient evidence in support of his products liability action, and if this conclusion is fairly supported, we think that the dismissal of this case on forum non conveniens grounds would not constitute an abuse of discretion;” but “[i]f ... the [district] court fairly concludes that Lacey would not have access to essential sources of proof in British Columbia, we think that, as a matter of law, the balance of the relevant private and public interest factors, when viewed in conjunction with the deference due Lacey’s forum choice, would not favor dismissal.”
I fully subscribe to the foregoing conclusions and to the analysis which underlies them. I write separately to make the point that I would reach the same result by following an alternative analytic pathway — one which the court’s opinion points to but finds unnecessary to pursue. Specifically, the court’s opinion (page 186, footnote 13) points out that “we have analyzed this access to proof consideration as a Gulf Oil private interest factor. While it might have been more logical to address it under the ‘inadequate alternative forum’ rubric, we discuss this consideration as a ‘relative ease of access to sources of proof’ factor in order to fit more neatly into the existing Gulf Oil/Piper framework.”
In this case, I think it is more logical to address the access to proof factor “under the ‘inadequate alternative forum’ rubric.” In my judgment, if British Columbia is not a forum in which Lacey can get access to proof sufficient to make out his products liability case, British Columbia is not an adequate alternative forum. This seems to *191me to follow from the teaching of Piper Aircraft Co. v. Reyno, 454 U.S. 235, 102 S.Ct. 252, 70 L.Ed.2d 419 (1981). Piper instructs that “[a]t the outset of any forum non conveniens inquiry, the court must determine whether there exists an alternative forum. Ordinarily, this requirement will be satisfied when the defendant is ‘amendable to process’ in the other jurisdiction. Gilbert, 330 U.S. at 506-507, 67 S.Ct. at 842. In rare circumstances, however, where the remedy offered by the other forum is clearly unsatisfactory, the other forum may not be an adequate alternative forum, and the initial requirement may not be satisfied.” Id. 454 U.S. at 254 n. 22, 102 S.Ct. at 265 n. 22. I appreciate that, under Piper, a plaintiff who has brought suit in a United States district court will not be heard to contend that a proposed alternative foreign forum is inadequate because it does not offer the same copious armament of causes of action that would be available in the American forum. Thus, in the present case, if British Columbia were a jurisdiction that had not been persuaded of the virtues of Section 402A of the Torts 2d Restatement or some cognate formulation of products liability law, that gap in its doctrinal armament would not of itself render British Columbia an inadequate alternative forum. But if British Columbia were to purport to entertain products liability cases and yet could not assure a plaintiff in Lacey’s posture that he would be able to get access to evidence essential to prove his claim, then. I would conclude that British Columbia would be as inadequate an alternative forum as if “the remedy offered ... [were] clearly unsatisfactory.” Ibid.